Citation Nr: 0830584	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for blindness.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the RO 
which, in part, denied service connection for blindness and a 
skin disorder.  

In the informal hearing presentation, dated in August 2008, 
the representative appeared to raise the issue of clear and 
unmistakable error (CUE) in an October 1968 rating decision 
which denied service connection for pterygium of the left 
eye.  As will discussed below, the etiology of the veteran's 
blindness is not shown by competent medical evidence of 
record to be related to pterygium of the left eye.  As such, 
the outcome of any subsequent decision on the claim of CUE 
will have no material affect on the current issue on appeal.  
Accordingly, the matter is referred to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The veteran's blindness due to advanced open angle 
glaucoma was first manifested many years after service and 
there is no competent evidence that it is causally or 
etiologically related to any incident in service.  

3.  The veteran is not shown to have a skin disorder at 
present which is related to service.  



CONCLUSIONS OF LAW

1.  The veteran's blindness was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

2.  The veteran does not have a skin disorder due to disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, a letter dated 
in May 2004, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini II, supra.  

All available VA and private medical records identified by 
the veteran have been obtained and associated with the claims 
file.  The veteran was afforded a VA eye examination, and was 
scheduled for a personal hearing, but withdrew his hearing 
request.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claim file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claim for a skin 
disorder, the Board concludes that an examination is not 
needed because there is no indication that the current 
disability may be related to any in-service event, and the 
current evidence of record is sufficient evidence to decide 
the case.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Discussion & Analysis

The veteran contends that he was treated for eye problems in 
service, and that he was exposed to various chemicals while 
transporting supplies during service, and believes that his 
current blindness and skin disorder are related to service.  

Initially, the Board notes that the veteran's service medical 
records were apparently destroyed by fire at the National 
Personal Records Center (NPRC) in 1973, and are unavailable 
for review.  The RO was informed by the NPRC in January 2007, 
that the veteran's service medical records were fire-related 
loss and that there were no data entry cards on file at the 
Surgeon General's Office (SGO).  Where service medical 
records are absent or missing, there is a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the veteran was requested on at least two 
occasions, to provide VA with any medical records or 
information pertaining to treatment for the claimed 
disabilities since his discharge from service.  While the 
veteran asserted that he was treated for an eye problem in 
service, he did not report any treatment for a skin disorder 
in service, nor did he claim to have been treated for either 
disability subsequent to service prior to 1964.  The RO 
attempted to obtain all VA medical records from 1946 to the 
present, but was unable to obtain any records prior to 1968.  

At this point, the Board notes that the veteran did not 
report any eye or skin problems related to service on his 
original application for VA pension benefits received in 
September 1968.  He indicated that he had not filed a claim 
for VA benefits previously, and specifically declined to fill 
out the section of the application pertaining to disabilities 
incurred in service.  

The evidentiary record includes a VA hospital report, dated 
in June 1968, which showed that the veteran was treated for 
pterygium in both eyes, and that he had a history of removal 
of a pterygium from his left eye in 1942.  The veteran 
underwent excision of pterygium from both eyes without 
complication.  His visual acuity subsequent to surgery was 
20/70 in the right eye (unchanged from prior to surgery) and 
20/50 (improved from 20/80 prior to surgery).  

VA records showed that the veteran underwent additional 
surgery for excision of recurrent pterygium in both eyes and 
lysis of symblepharon with lateral tarsarrhaphy of the right 
eye in June 1969.  His uncorrected vision subsequent to 
surgery was 20/200; corrected to 20/50 (pinhole) in the right 
eye and 20/50, corrected to 20/30 in the left eye.  

The evidentiary record includes numerous VA and private 
medical records showing treatment for various maladies from 
1993 to the present.  Private medical reports showed that the 
veteran was initially seen for chronic eye and skin problems 
at the Lexington Clinic in October 1993, and that he was 
referred to the ophthalmology clinic in November 1993.  On 
initial examination, the veteran reported that he had poor 
vision "all of his life," that his first eye surgery in 
1941, and that he had additional eye surgery in 1968.  He 
said that his skin problem was present for four to five years 
and had been getting progressively worse.  On examination, 
there was a erythematous rash over both cheeks with probable 
actinic skin damage and some lichenification.  The assessment 
included symptomatic left ectropion, status post multiple eye 
surgeries, and facial rash with lichenification and possible 
actinic damage.  

A private dermatology report in October 1997, showed some 
marked erythema with scaling of the face and some 
depigmentation of the trunk and extremities.  The impression 
was questionable vitiligo with recent sunburn type reaction.  
The examiner noted that while there was a history of possible 
Lupus reported in prior reports, there was no evidence on 
examination.  

A private eye examination report in February 2002 showed 
advanced open angle glaucoma, mild cataracts and ectropion of 
the lower lids.  The examiner indicated that the veteran's 
cataracts were not visually significant and that his 
decreased vision (hand motion right eye and 20/80 left eye) 
was secondary to glaucoma.  

A VA eye examination in March 2004 showed no finger counting 
in both eyes on confrontation visual fields.  The veteran had 
light perception at one inch in the right eye and 20/200 
vision in the left eye.  The assessment was end-stage 
glaucoma causing legal blindness.  The examiner indicated 
that visual field testing could not be accomplished due to 
the veteran's loss of vision.  A subsequent VA optometry note 
in March 2008, also indicated that the veteran's blindness 
was secondary to advanced bilateral glaucoma.  

In this case, while the veteran believes that his current 
blindness is related to eye problems he allegedly had in 
service, he has not present any evidence to support that 
assertion.  The evidence of record includes conflicting 
histories by the veteran concerning the date of initial 
treatment for pterygium of the left eye.  Although he now 
asserts that he was treated for pterygium in service, he 
initially reported that he had surgery in 1942 (June 1968 VA 
hospital report).  On private ophthalmology examination in 
1993, the veteran reported a history of eye surgery in 1941.  
In either case, the onset of his pterygium would not have 
occurred in service.  That is, even assuming that his initial 
pterygium surgery was in 1942, the veteran entered service on 
December 26, 1942.  Therefore, his left eye disorder would 
have been present upon enlistment.  

In any event, the veteran's current blindness is not shown to 
be related in any way to pterygium, but rather to end-stage 
glaucoma.  The veteran does not claim, nor does the evidence 
show any complaints, treatment, abnormalities, or diagnosis 
of open angle glaucoma until 1995, some 50 years after 
discharge from service.  

While the veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage v. Brown, 10 Vet. 
App. at 495; see Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Likewise, while the veteran believes that his current skin 
disorder is related to unidentified "chemicals" he was 
allegedly exposed to in service, he has not presented any 
evidence to substantiate that claim.  The veteran does not 
contend, nor does the evidence show any complaints, 
treatment, abnormalities, or diagnosis referable to a skin 
disorder until some 48 years after discharge from service.  
Further, the veteran reported a history of skin problems of 
only four to five years when he was first evaluated at a 
private clinic in 1993.  

The fact that the record does not reflect that the veteran 
made any complaints regarding, or seeking treatment for any 
skin problems or glaucoma until more than four decades after 
service, weighs against the finding of a nexus between the 
current condition and service.  Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

The Board has also considered application of the provisions 
of 38 U.S.C.A. § 1154 on the basis that the veteran was a 
combat veteran.  However, § 1154, does not mandate that any 
combat veteran will be granted service connection for any 
disability claimed as having been incurred during service.  
Rather, it allows for consideration of lay evidence to 
establish that a particular disease or injury occurred during 
service.  The veteran must still provide evidence of a 
current disability and evidence establishing a nexus between 
the claimed disability and service.  Here, the veteran has 
not provided any competent medical evidence establishing a 
causal link or nexus between his blindness or skin disorder 
and service.  Accordingly, the Board finds that this 
provision of VA regulations is not applicable to the facts of 
this case.  

As there is no credible medical evidence of record suggesting 
a connection between the veteran's current blindness or skin 
disorder and service, and no credible evidence of any 
manifestations or symptoms until more than four decades after 
service, the Board finds no basis for a favorable disposition 
of the veteran's claims.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for blindness is denied.  

Service connection for a skin disorder is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


